Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 1 of 6




                         Exhibit A
Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 2 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL et al.,

            Plaintiffs,
   v.

   THE GEO GROUP, INC.,

            Defendant.


    NOTICE OF FRCP 30(b)(6) DEPOSITION OF DEFENDANT THE GEO GROUP INC.


            TO: Defendant THE GEO GROUP, INC. (hereinafter “Geo”).

            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6),

   counsel for Plaintiff will take the deposition of Defendant on 1/26/2016 at 10:00 a.m. at 600

   Grant Street, Suite 450 Denver, CO 80203 on the topics detailed below. Geo shall identify the

   persons who will speak on its behalf on each topic below at least seven days before the

   deposition(s). This deposition will be taken before a certified court reporter, will be recorded by

   stenographic means, may be adjourned from day to day until completed, and may occur over

   several days if more than one person is necessary to provide the information requested.

             As used in this Notice, the term “Defendant” means, without limitation, the responding

   party.

            As used in this Notice, the term “You” means the corporate defendant answering these

   requests, and any person acting on that corporation’s behalf.

            When you are asked to “identify” a particular employee or person, you are to provide that
Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 3 of 6




   person’s full name, current or last job title, and current physical work address if still employed

   by you; if the person is not still employed by you, provide the last known address, phone

   numbers, e-mail address or other available contact information.

          You are advised that you must designate one or more officers, directors, managing

   agents, or other persons who will testify on your behalf regarding the topics listed here.

                                                TOPICS

   1. Policies and practices, over the ten years prior to the filing of this litigation until now,
      regarding the use of solitary confinement by Geo’s Aurora Detention Facility, including but
      not limited to:

              a. When and whether solitary confinement is appropriate and the treatment of
                 detainees immediately before, during, and after Geo has committed them to
                 solitary confinement.

              b. Instances in which solitary confinement has been used at Geo’s Aurora Detention
                 Facility.

              c. Documentation of the use of solitary confinement at Geo’s Aurora Detention
                 Facility.

              d. Policies and practices regarding the training and oversight of Geo employees on
                 matters related to solitary confinement, including discipline of employees relating
                 to their use or threatened use of solitary confinement on detainees.

              e. Communications with Geo employees regarding the use of solitary confinement,
                 including communications in the course of trainings and communications during
                 the course of employment.

              f. Communications with detainees regarding the use of solitary confinement,
                 including communications regarding when and whether solitary confinement is
                 appropriate and communications regarding the treatment of detainees immediately
                 before, during, and after Geo has committed them to solitary confinement.

   2. Policies and practices, over the ten years prior to the filing of this litigation until now,
      regarding the Geo Aurora Detention Facility’s “Housing Unit Sanitation Policy” and any


                                                    2
Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 4 of 6




      other policies regarding detainees’ responsibilities to clean Geo property, including but not
      limited to:

              a. The nature of these policies, the nature and extent of work detainees must perform
                 under these policies, supervision of detainees’ work related to these policies, and
                 the consequences for detainees of failing to perform this work and of completing
                 the work successfully.

              b. The number of detainees who have performed work under these policies or who
                 have been disciplined or threatened with discipline for not performing work under
                 these policies.

              c. Policies and practices regarding the training and oversight of Geo employees on
                 the “Housing Unit Sanitation Policy” and any other policies regarding detainees’
                 responsibilities to clean Geo property, including discipline of employees relating
                 to their implementation of these policies.

              d. Communications with Geo employees regarding the “Housing Unit Sanitation
                 Policy” and any other policies regarding detainees’ responsibilities to clean Geo
                 property, including communications in the course of trainings and
                 communications during the course of employment.

              e. Communications with detainees regarding the “Housing Unit Sanitation Policy”
                 and any other policies regarding detainees’ responsibilities to clean Geo property.

              f. Employees, contractors, or others performing work in the Aurora Detention
                 Facility and other Geo facilities that is the same or similar as work performed
                 under the “Housing Unit Sanitation Policy”, the scope of their work, and the value
                 of their services.

   3. Policies and practices regarding the Voluntary Work Program (“VWP”) at Geo’s Aurora
      Detention Facility, over the three years prior to the filing of this litigation until now,
      including but not limited to:

              a. Selection, pay, work assignments, supervision, and discipline of VWP
                 participants.

              b. The number of participants in the VWP.

              c. The quantity, scope, and type of work performed by VWP participants.

              d. The value of the work performed by VWP participants.

                                                   3
Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 5 of 6




            e. Total compensation paid to VWP participants at the Aurora Detention Facility
               and paid to VWP participants at other Geo facilities.

            f. Detainee’s use of funds obtained through participation in the VWP.

            g. Policies and practices relating to products sold by Geo or Geo contractors to
               detainees, including but not limited to sanitary products, and phone cards or other
               means detainees use to communicate with people outside of the facility.

            h. Employees, contractors, or others performing work in the Aurora Detention
               Facility and other Geo facilities that is the same or similar as work performed
               under the VWP, the scope of their work, and the value of their services.

            i. Policies and practices regarding the training and oversight of Geo employees on
               the VWP, including discipline of employees relating to their implementation of
               the VWP.

            j. Communications with Geo employees regarding the VWP, including
               communications during the course of trainings and communications during
               employment.

            k. Communications with detainees regarding the VWP or regarding the value to
               them of working during their detention.

   DATED: 1/12/16




                                                     s/Alexander Hood
                                                     Alexander Hood
                                                     Towards Justice
                                                     1535 High St., Suite 300
                                                     Denver, CO 80218
                                                     Tel.: 720-239-2606
                                                     Fax: 303-957-2289
                                                     Email: alex@towardsjustice.org




                                                 4
Case 1:14-cv-02887-JLK-MEH Document 181-4 Filed 05/30/19 USDC Colorado Page 6 of 6




                                       Certificate of Service

         On 1/12/2016, I served the forgoing electronically on the following individuals pursuant
   to FRCP 5:

   Attorneys for Defendant

   Shelby Felton
   Charles Deacon
   Mark Emery
   David DeMuro


                                                       s/Alexander Hood
                                                      Alexander Hood
                                                      Attorney for the Plaintiff




                                                  5
